DETAILED ACTION
	The following action is in response to communications filed for application 17/086,799 on April 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claims 1 and 11 are in condition for allowance, claims 3, 9 and 20 have been rejoined and the previous election/restriction has been withdrawn.  All of the claims have been considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 was filed after the mailing date of the Notice of Allowance on February 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The references have been considered, and do not affect he current status of the present application.


Allowable Subject Matter
Claim 1-12 and 15-22 allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the method of adaptive power take-off droop control as claimed, and particularly including  determining a first droop bound and a second droop bound as inputs for at least defining a droop range; responsive to at least the selected target ground speed, identifying a maximum transmission ground drive efficiency corresponding to any of a plurality of effective droop values within the defined droop range, wherein the maximum transmission ground drive efficiency is identified by reference to portions of a transmission ground drive efficiency curve corresponding to the defined droop range; and controlling an actual engine speed and an actual transmission ratio to respective adjusted target values corresponding with the maximum transmission ground drive efficiency, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a controller configured to determine a first droop bound and a second droop bound as inputs for at least defining a droop range, identify a maximum transmission ground drive efficiency within the defined droop range, wherein the maximum transmission ground drive efficiency is identified by reference to portions of a transmission ground drive efficiency curve corresponding to the defined droop range, and to generate control signals for controlling an actual engine speed and an actual transmission ratio to an adjusted target engine speed and an adjusted target transmission ratio corresponding with the maximum transmission ground drive efficiency, and including the remaining structure and controls of claim 11.  The present invention also particularly includes a controller configured to identify a maximum transmission ground drive efficiency within a defined droop range, and to generate control signals for controlling an actual engine speed and an actual transmission ratio to an adjusted target engine speed and an adjusted target transmission ratio corresponding with the maximum transmission ground drive efficiency; and a data storage functionally linked to the controller, wherein the maximum transmission ground drive efficiency is identified by reference to a transmission efficiency map retrievably stored in the data storage, and wherein the transmission efficiency map is retrieved based on a selected target ground speed, and including the remaining structure and controls of claim 21.  Please Note: claim 21 differs from claim 4 because the transmission efficiency map is based on a selected target ground speed and not responsive to a selected target ground speed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 27, 2022